Title: To Benjamin Franklin from Noble Wimberly Jones, 16 May 1775
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
Savannah 16. May 1775
The frequent accounts of your Intentions of leaving England, also unwilling to intrude on time taken up with Matters of Consiquence prevented my Writing as often as I otherwise should have done, however constrained by a real Esteem for a Gentleman so great a friend [of] Mankind in general and of American in particular will I trust plead my Excuse for thus troubling you concern’d at the loss this Pro[vince] sustain’d thro I am pretty confident thro’ the Ill conduct of our Assembly’s Nominating another Person and I am positive your feelings for America must be great. The present Sittuation is truely Alarming, by late Accounts from Boston there has been some Lives lost both on the side of the Soldiers and Americans but as you will have a more perfect Account before this can reach you I forbear mentioning our acct. Tis said the Americans had the best of it but bad is the best in Wars between Fathers, Sons Bretheren &c. as both lose let which will conquer, therefore the Vile advisers of such a Plan a[s h]as been adopted have the more to Answer for. God only know where such Matters may end especially in which our Lives Liberties and all that is dear to us depends, tho’ our Province has not appeared outwardly forward in the Ma[tter,] thro’ Influence of some Tools of Administration, yet am of oppinion a large Majority do heartily Join in sentiment with the other Colonies perhaps 9, out of ten or more. God send that our Sovereign may [dismiss?] those base Men that advise such Measures that may prove destructive to his whole Dominion, and consider his Subjects in America with the same affection as those nearer to him and that they naturally must be entitled to the like Rights and Priveledges in one part of his kindom as in the other, And then am [in m]y own mind Confident all disputes would subside. I conclude with best Respects that you may enjoy Life and Health to see these troubles all at an happy end And am Dear Sir Your Most Sincere and Obedient Humble Servant
N W Jones

Mr. Banks the Gentleman I trust you will receive this by [has] been in this Province some year’s (and probably with some [other bus]iness) goes to see his Father and other relations in England of Ch[oice?) I chose to send it by a Private Hand at this time he has promised if [he] can conveniently to deliver it himself.

 
Addressed: Benjamin Franklin Esqr / Georgia Coffe House / London / per favour of Mr Bankes
